DETAILED ACTION
In response to communication filed on 6/23/2022.
Claims 1-14 are pending.
Claims 1-14 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 8 is objected to because of the following informalities:  the claim recites “a configuration of the collection UL resources” which already has antecedent basis and should be corrected to recite “[[a]] the configuration of the collection UL resources”.  Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1,2,4,5,7-9, and 11-13 of the current application are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 6,9,1,4,15-17 and 11-13, respectively, of prior U.S. Patent No. 11,394,499. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 3,6,10 and 14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10,5,8 and 14, respectively of U.S. Patent No. 11,394,499.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:

Regarding claims 3,6,10 and 14 of the current application, claims 10,5,8 and 14, respectively of U.S. Patent No. 11,394,499 substantially limits the same inventive concept.  Although the claims are not identical, they are not patentably distinct because they amount to an obvious variation when a message that sends assignment of radio resources to be used for receiving DL transmission can be seen as downlink control information as known in the field of endeavor.

Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11,15-17,21 and 23-25 of U.S. Patent No. 11,265,115.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:

Current Application
U.S. Patent No. 11,265,115
1. A method of transmitting control information to a communication network, the method being implemented in a user equipment (UE), the method comprising: 
21. A method implemented in a communication system including a host computer, a base station and a user equipment, UE, the method comprising: 
receiving, via radio resource control signaling, a configuration of at least two collections of uplink (UL) resources to be used for transmitting control information to the communication network; 
at the host computer, providing user data; and at the host computer, initiating a transmission carrying the user data to the UE via a communication network comprising the base station, wherein the UE: is configured with at least two configured collections of uplink, UL, resources to be used for transmitting control information to the communication network for various acknowledgement feedback modes of the communication network; 
receiving an assignment of radio resources to be used for receiving a downlink (DL) transmission from a base station of the communication network; 
receives an assignment of radio resources to be used for receiving a downlink, DL, transmission with the user data from a base station of the communication network; 
receiving an acknowledgement resource indication (ARI) indicating one of the configured collections of UL resources to be used for transmitting control information associated with the DL transmission; and 
receives an acknowledgement resource indication, ARI, indicating one of the configured collections of UL resources to be used for transmitting control information associated with the DL transmission; receives the user data from the host computer via the communication network by receiving the DL transmission; and 
transmitting the control information associated with the DL transmission to the base station on at least a subset of the indicated collection of UL resources, wherein the control information associated with the DL transmission comprises acknowledgement information associated with the DL transmission, 
transmits the control information to the base station on at least a subset of the indicated configured collection of UL resources, wherein the control information comprises acknowledgement information associated with the DL transmission, 
wherein the indicated collection of UL resources comprises a plurality of selectable UL resource sets, the plurality of selectable UL resource sets including a first UL resource set for use in a first acknowledgement feedback mode of the communication network and a second UL resource set for use in a second acknowledgement feedback mode of the communication network, and 
wherein the indicated configured collection of UL resources comprises a plurality of selectable UL resource sets, the plurality of selectable UL resource sets including a first UL resource set for use in a first acknowledgement feedback mode of the communication network and a second UL resource set for use in a second acknowledgement feedback mode of the communication network, 
wherein the control information associated with the DL transmission is transmitted on the one of the selectable UL resource sets which corresponds to the current acknowledgement feedback mode of the communication network, wherein, in the indicated collection of UL resources, the second UL resource set comprises the UL resources of the first UL resource set and UL resources in addition to those of the first UL resource set.
wherein the control information is transmitted on one of the selectable UL resource sets which corresponds to a current acknowledgement feedback mode of the communication network, wherein, in the indicated configured collection of UL resources, the first UL resource set comprises UL resources in addition to those of the second UL resource set.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim limitations of claim 21 of U.S.  Patent No. 11,265,115 to omit language regarding receiving user data via DL transmissions to arrive at the claimed invention of transmitting control information on a subset of a collection of UL resources according to a first or second acknowledgement feedback mode of the communication network.  One would be motivated to do so to arrive at an obvious variation that would be apparent to one of ordinary skill in the art.

Regarding claims 2-14 of the current application, claims 11,15-17,21 and 23-25 of U.S. Patent No. 11,265,115 substantially limits the same inventive concept.  Although the claims are not identical, they are not patentably distinct because they amount to an obvious variation as noted with regards to the rejection of claim 1 of the current application noted above.  Furthermore it is noted that a message that sends additional information along with ARI and the assignment of radio resources to be used for receiving DL transmission can be seen as downlink control information as known in the field of endeavor, and therefore only amounts to alternative language within the field of endeavor to arrive at the same claimed invention.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan Kavleski
/R. K./
Examiner, Art Unit 2412




/JAMAL JAVAID/Primary Examiner, Art Unit 2412